Third District Court of Appeal
                              State of Florida

                       Opinion filed December 13, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D17-1383
                       Lower Tribunal No. 15-665-A-K
                            ________________


                           Stephen D. Leonard,
                                   Petitioner,

                                       vs.

                           The State of Florida,
                                  Respondent.



     A case of original jurisdiction – Habeas Corpus.

     Stephen D. Leonard, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent.


Before ROTHENBERG, C.J., and LAGOA and SCALES, JJ.

     LAGOA, J.
      Petitioner, Stephen Leonard, filed a pro se petition for writ of habeas corpus

for claims including ineffective assistance of counsel. We dismiss the petition as

unauthorized.

      “Habeas corpus is a collateral remedy, and is no substitute for a direct

appeal.” Gilbert v. Singletary, 632 So. 2d 1104, 1105 (Fla. 4th DCA 1994).

Petitioner’s direct appeal of his conviction and sentencing is currently pending

before this Court in Case Numbers 3D16-2298 and 3D16-2203.               Moreover,

Petitioner is represented by the Office of the Public Defender in those appeals.

Accordingly, the petition for writ of habeas corpus is hereby dismissed as

unauthorized.   See Douglas v. State, 146 So. 3d 1187 (Fla. 3d DCA 2014)

(unpublished table decision).




                                         2